DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a -Final Rejection on the merits of this application. Claims 1-20 are rejected and remain  pending, as discussed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s amendments to Claims 8 and 18 are acknowledged. The claim objections are hereby withdrawn.
Applicant's arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. Applicant’s arguments that the claims provide an improvement to the technical field of data privacy and anonymization are not sufficient to integrate the judicial exception into a practical application, as the judicial exception alone cannot provide the improvement. The improvement must be provided by one or more additional elements, or a combination of the judicial exception and one or more additional 
Applicant's arguments with regard to the 35 U.S.C. rejections have been fully considered but they are not persuasive. 
Applicant argues that Cai fails to disclose “assembling… a state-space model having a state representation that corresponds to the road network”, citing that Cai’s Hidden Markov model does not correspond to a road network, and that Cai does not teach assembling the model. Examiner respectfully disagrees. Cai does, in fact, inherently teach that the Hidden Markov model contains each road segment, or set of road segments, and therefore corresponds to the road network. In [0036] of Cai, the Hidden Markov Model assembled determines an emission probability and a transition probability associated with “each road segment or set of road segments”. Therefore, from Cai’s disclosure, one having ordinary skill in the art would flow from Cai’s teachings towards a Hidden Markov model corresponding to a road network in whole, since the Hidden Markov model is used to calculate emission and transition probabilities of the road network in whole. As is well-understood, routine, and conventional in the art, a Hidden Markov model is model of a system, the system being a Markov process with unobservable states. In Cai’s disclosure, the Hidden Markov model assembled is a state-space model of a road network –Cai’s transport 
Applicant argues that the combination of Cai and Pourmoradnasseri (“Mozhgan”) is improper, citing Pourmoradnasseri’s teaching of assigning, rather than calculating, transition probability and Examiner’s provided motivation to combine. Pourmoradnasseri only teaches assigning transition probabilities to missing road segments in the trajectories of user data received, due to the privacy and anonymization of the user data. Pourmoradnasseri teaches calculating transition probabilities for all parts of the user trajectories that aren’t missing (see section IV, column 1, paragraph 5), which is consistent with Cai and does not render Cai ineffective. Even though Cai is framed in view of map-matching and Pourmoradnasseri in view of privacy, both are directed to solving the problem of accuracy in trajectory reconstruction, making the combination of the two viable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that recites the steps of “receiving anonymized data…”, “assembling… a state-space model”, “executing a discrete prediction algorithm…”, “linking the predicted data…”, and “generating a report…” Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 1 recites the steps of assembling a state space model, executing a discrete prediction algorithm, and linking the predicted data. These steps recite an abstract idea which is directed to a mathematical concept.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of receiving anonymized data and generating a report. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Therefore, these steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting to perform the judicial exception. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-10: 
Step 1: Claims 2-10 depend from Claim 1 and recite the additional steps of “generating the anonymized data…” (Claim 2), “matching the anonymized data…” (Claim 3), “determining a maximum distance…” (Claims 4-5), “using the anonymized data to generate probability scores…” (Claim 6), “estimating the probability scores…” (Claim 7), “filtering out links…” (Claim 8), “linking together trajectory segments…” (Claim 9), and “characterizing… an anonymization technique…” (Claim 10).
Step 2A Prong 1: Claims 2-10 depend on Claim 1 and include the additional steps of generating anonymized data, matching anonymized data, determining a maximum distance, generating probability scores, estimating probability scores, filtering out links, linking together trajectory segments, and characterizing an anonymization technique. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims do not include any additional elements that integrate the idea into a practical application.
Step 2B: Claims 2-10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2.
The additional limitations recited in the dependent Claims 2-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-10 are not patent eligible.

Regarding Independent Claim 11:
Step 1: Claim 11 is a system claim that recites at least one processor and at least one memory that in combination perform the steps of “receiving anonymized data…”, “assembling… a state-space model”, “executing a discrete prediction algorithm…”, “linking the predicted data…”, and “generating a report…” Thus, the claim is directed to a product.
Step 2A Prong 1: Claim 11 recites the steps of assembling a state space model, executing a discrete prediction algorithm, and linking the predicted data. These steps recite an abstract idea which is directed to a mathematical concept.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of receiving anonymized data and generating a report. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Therefore, these steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional elements of at least one processor and memory. This generic processing circuitry limitation is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the processor(s) and memory/memories do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting, and necessary generic computer components to perform the 
Regarding Dependent Claims 12-19: 
Step 1: Claims 12-19 depend from Claim 11 and recite the additional steps of “generating the anonymized data…” (Claim 12), “matching the anonymized data…” (Claim 13), “determining a maximum distance…” (Claims 14-15), “using the anonymized data to generate probability scores…” (Claim 16), “estimating the probability scores…” (Claim 17), “filtering out links…” (Claim 18), and “linking together trajectory segments…” (Claim 19).
Step 2A Prong 1: Claims 12-19 depend on Claim 11 and include the additional steps of generating anonymized data, matching anonymized data, determining a maximum distance, generating probability scores, estimating probability scores, filtering out links, linking together trajectory segments, and characterizing an anonymization technique. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims do not include any additional elements that integrate the idea into a practical application.
Step 2B: Claims 12-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2.
The additional limitations recited in the dependent Claims 12-19 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the 

Regarding Independent Claim 20:
Step 1: Claim 20 is a product claim that  a non-transitory computer-readable storage medium with instructions that, when executed by a processor, cause an apparatus to perform the steps of “receiving anonymized data…”, “assembling… a state-space model”, “executing a discrete prediction algorithm…”, “linking the predicted data…”, and “generating a report…” Thus, the claim is directed to a product.
Step 2A Prong 1: Claim 20 recites the steps of assembling a state space model, executing a discrete prediction algorithm, and linking the predicted data. These steps recite an abstract idea which is directed to a mathematical concept.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of receiving anonymized data and generating a report. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Therefore, these steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Additionally, the claim recites the additional elements of a non-transitory computer-readable storage medium, one or more processors, and an apparatus. This generic processing circuitry limitation is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the 
Step 2B: The additional elements in this claim amount to no more than mere necessary data gathering and outputting, and necessary generic computer components to perform the judicial exception. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 20 is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190204096 A1, filed 02/13/2018, hereinafter "Cai", over " OD-Matrix Extraction based on Trajectory Reconstruction from Mobile Data", published 12/05/2019, hereinafter " Mozhgan".

Regarding Independent Claim 1, Cai teaches:
A method for reconstructing a trajectory from anonymized data, the method comprising:
receiving data corresponding to a trajectory of a user or object along a road network; ([0045], wherein location data is received corresponding to a timestamped trip, or trajectory, of a vehicle through a road network)
assembling, based on the anonymized data, a state-space model having a state representation that corresponds to the road network; ([0036] and figure 6, wherein a Hidden Markov Model, which is a state-space model, is constructed and contains each road segment or set of road segments from the received trajectory data, which means it corresponds to the road network the vehicle travels along)
executing a discrete prediction algorithm, based on the state-space model, to generate predicted data from the anonymized data; ([0046], wherein a Viterbi and forward probability algorithm is calculated for the Hidden Markov Model over each road segment, which makes it a discrete algorithm. This algorithm generics data predicting the emission and transition probabilities of the received trajectory data)
and generating a report indicative of the trajectory. ([0047], wherein the state-space model and the discrete prediction algorithms generate metrics for how likely the predicted trajectory will match the true trajectory)
Cai remains silent on:
receiving anonymous data corresponding to a trajectory of a user or object along a road network; 
linking the predicted data to reconstruct the trajectory of the user or object; 
Mozhgan teaches:
receiving anonymous data corresponding to a trajectory of a user or object along a road network; (Page 3, Section III.D “Our Dataset”, wherein the received data corresponds to anonymized cell data representing the trajectories of users through Estonia)
linking the predicted data to reconstruct the trajectory of the user or object; (Page 6, Section IV.E “Trajectory Reconstruction”, figure 4, wherein the predicted data generated from the second order Markov Model is used to select links in the road network to reconstruct the trajectory of each user and fill in the gaps in the received data)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the state-space model and discrete prediction algorithm of Cai with the anonymization and trajectory reconstruction of Mozhgan. It would have been obvious to modify because doing to allows Cai’s map-matching module to be able to use anonymized location data as an input for generating a trajectory, allowing researchers and 

Regarding Independent Claim 11, Cai teaches:
A system for reconstructing a trajectory from anonymized data, the system comprising:
at least one processor; ([0054] and figure 8, processor 802)
at least one memory comprising instructions executable by the at least one processor ([0054] and figure 8, memory 806), the instructions causing the system to:
receive data corresponding to a trajectory of a user or object along a road network; ([0045], wherein location data is received corresponding to a timestamped trip, or trajectory, of a vehicle through a road network)
assemble, based on the anonymized data, a state-space model having a state representation that corresponds to the road network; ([0036] and figure 6, wherein a Hidden Markov Model, which is a state-space model, is constructed and contains each road segment or set of road segments from the received trajectory data, which means it corresponds to the road network the vehicle travels along)
execute a discrete prediction algorithm, based on the state-space model, to generate predicted data from the anonymized data; ([0046], wherein a Viterbi and forward probability algorithm is calculated for the Hidden Markov Model over each road segment, which makes it a discrete algorithm. This algorithm generics 
and generate a report indicative of the trajectory. ([0047], wherein the state-space model and the discrete prediction algorithms generate metrics for how likely the predicted trajectory will match the true trajectory)
Cai remains silent on:
receive anonymous data corresponding to a trajectory of a user or object along a road network; 
link the predicted data to reconstruct the trajectory of the user or object; 
Mozhgan teaches:
receive anonymous data corresponding to a trajectory of a user or object along a road network; (Page 3, Section III.D “Our Dataset”, wherein the received data corresponds to anonymized cell data representing the trajectories of users through Estonia)
link the predicted data to reconstruct the trajectory of the user or object; (Page 6, Section IV.E “Trajectory Reconstruction”, figure 4, wherein the predicted data generated from the second order Markov Model is used to select links in the road network to reconstruct the trajectory of each user and fill in the gaps in the received data)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the state-space model and discrete prediction algorithm of Cai with the anonymization and trajectory reconstruction of Mozhgan. It would have been 

Regarding Independent Claim 20, Cai teaches:
A non-transitory computer-readable storage medium for reconstructing a trajectory from anonymized data, carrying one or more sequences of one or more instructions which, when executed by one of more processors, cause an apparatus to perform steps to: ([0055] and figure 8, storage device 808 which contains instructions used by processor 802)
receive data corresponding to a trajectory of a user or object along a road network; ([0045], wherein location data is received corresponding to a timestamped trip, or trajectory, of a vehicle through a road network)
assemble, based on the anonymized data, a state-space model having a state representation that corresponds to the road network; ([0036] and figure 6, wherein a Hidden Markov Model, which is a state-space model, is constructed and contains each road segment or set of road segments from the received trajectory data, which means it corresponds to the road network the vehicle travels along)
execute a discrete prediction algorithm, based on the state-space model, to generate predicted data from the anonymized data; ([0046], wherein a Viterbi and 
and generate a report indicative of the trajectory. ([0047], wherein the state-space model and the discrete prediction algorithms generate metrics for how likely the predicted trajectory will match the true trajectory)
Cai remains silent on:
receive anonymous data corresponding to a trajectory of a user or object along a road network; 
link the predicted data to reconstruct the trajectory of the user or object; 
Mozhgan teaches:
receive anonymous data corresponding to a trajectory of a user or object along a road network; (Page 3, Section III.D “Our Dataset”, wherein the received data corresponds to anonymized cell data representing the trajectories of users through Estonia)
link the predicted data to reconstruct the trajectory of the user or object; (Page 6, Section IV.E “Trajectory Reconstruction”, figure 4, wherein the predicted data generated from the second order Markov Model is used to select links in the road network to reconstruct the trajectory of each user and fill in the gaps in the received data)


Regarding Claims 3 and 13, Cai and Mozhgan in combination disclose all of the limitations of Claims 1 and 11 as discussed above, and Cai additionally teaches:
wherein the method further comprises matching the anonymized data to a map of the road network, ([0045], wherein the received trajectory data is matched to map data 720, representing the road network of the geographic area corresponding to the trip)
the map comprising a plurality of links and nodes. ([0045], wherein the map data contains toad segments (links) and transition points between road segments (nodes))

Regarding Claims 4 and 14, Cai and Mozhgan in combination disclose all of the limitations of Claims 1 and 11 as discussed above, and Cai additionally teaches:
wherein the method further comprises generating the predicted data by determining a maximum distance that is reachable from a trajectory segment in the anonymized data, ([0036], wherein a maximum distance from a location data coordinate, or trajectory segment, is determined to get the nearest N road segments to the trajectory segment)
 each trajectory segment comprising one or more links. ([0036], wherein the location data coordinate corresponds to road segments in the map data)

Regarding Claims 6 and 16, Cai and Mozhgan in combination disclose all of the limitations of Claims 4 and 14 as discussed above, and Cai additionally teaches:
wherein the method further comprises using the anonymized data to generate probability scores, ([0046], wherein transition probability scores are calculated for each pair of candidate links)
wherein each probability score corresponds to a likelihood of transitioning between two or more links along the road network. ([0040], wherein the transition probability is the probability that, for a given pair of candidate road segments, the transport vehicle will transition from the first candidate road segment to the next)

Regarding Claims 7 and 17, Cai and Mozhgan in combination disclose all of the limitations of Claim 6 as discussed above, and Cai additionally teaches:
wherein the method further comprises estimating the probability scores using a combination of probe data, road map data, and historical data. ([0025], [0032] and [0036], wherein the map matching module uses sensor data (probe data), 

Regarding Claims 9 and 19, Cai and Mozhgan in combination disclose all of the limitations of Claim 1 as discussed above, and Cai remains silent on:
wherein the method further comprises reconstructing the trajectory by linking together trajectory segments based on a combination of timestamp, speed and location constraints, or based on probability scores, or both.
Mozhgan teaches:
wherein the method further comprises reconstructing the trajectory by linking together trajectory segments based on a combination of timestamp, speed and location constraints, or based on probability scores, or both. (Page 6, Section IV.E “Trajectory Reconstruction”, wherein the trajectory is reconstructed by selecting edges, or links, for the shortest path in the second order Markov Model, which results in a trajectory selected from the links with the highest probability scores. In figure 4, the red circles represent trajectory segments from the anonymized data, selected from timestamp, speed and location constraints. The blue circles represent the portions of the user trajectory selected from probability scores of the Markov Model)

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Mozhgan in combination as applied to Claims 1 and 11 above, and further in view of "Local Suppression and Splitting Techniques for Privacy Preserving Publication of Trajectories", published 07/2017, hereinafter "Terrovitis".

Regarding Claims 2 and 12, Cai and Mozhgan in combination disclose the limitations of Claims 1 and 11 as discussed above, and Cai remains silent on:
wherein the method further comprises generating the anonymized data using a split-gap technique.
Terrovitis teaches:
wherein the method further comprises generating the anonymized data using a split-gap technique. (Page 1475, “Split” algorithm, wherein a dataset of known trajectories is anonymized by splitting trajectories at certain locations, leaving gaps from the original trajectories)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai and Mozhgan with the method of split-gap anonymization of Terrovitis. It would have been obvious to modify because doing so allows the publishing and analysis of large amounts of user data without violating the privacy of the users in question, as recognized by Terrovitis (Introduction). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Mozhgan in combination as applied to Claims 1 and 11 above, and further in view of US 20140375497 A1, filed 06/25/2013, hereinafter "Friend".

Regarding Claims 5 and 15, Cai and Mozhgan in combination disclose all of the limitations of Claims 4 and 14 as discussed above, and Cai remains silent on: 
wherein the method further comprises determining the maximum distance using a speed profile of the user or object and a predetermined future time point.
Friend teaches:
wherein the method further comprises determining the maximum distance using a speed profile of the user or object and a predetermined future time point. ([0042]-[0043], wherein threshold distance, or maximum distance, is calculated from the maximum distance the vehicle could have traveled, using the integrated of velocity (speed profile) over time (from a predetermined future time point))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai and Mozhgan with the dead-reckoning maximum distance calculation of Friend. It would have been obvious to modify because doing so allows positioning systems to avoid positioning errors by not assigning a current location that the vehicle could not have physically reached, as recognized by Friend ([0006]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Mozhgan in combination as applied to Claims 6 and 16 above, and further in view of US 20110129122 A1, filed 11/01/2010, hereinafter "Stahlin".

Regarding Claims 8 and 18, Cai and Mozhgan in combination disclose all of the limitations of Claims 6 and 16 as discussed above, and Cai remains silent on:
wherein the method further comprises generating the predicted data by filtering out links falling within a region of the road network defined by maximum distance.
Stahlin teaches:
wherein the method further comprises generating the predicted data by filtering out links falling within a region of the road network defined by maximum distance. ([0102] and figure 4, wherein all of the road network links falling outside a radius, or larger than a maximum distance, are filtered from trajectory generation)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai and Mozhgan with the maximum distance filter for road network links of Stahlin. It would have been obvious to modify because doing so allows for a more accurate method of selecting road network links from received position data, as recognized by Stahlin ([0005]-[0006]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai and Mozhgan as applied to Claim 1 above, and further in view of US 20190303616 A1, filed 06/18/2019, hereinafter "Aris".

Regarding Claim 10, Cai and Mozhgan in combination disclose all of the elements of Claim 1 as discussed above, and Cai remains silent on: 
wherein the method further comprises characterizing, based on the trajectory, an anonymization technique used to generate the anonymized data.
Aris teaches:
wherein the method further comprises characterizing, based on the trajectory, an anonymization technique used to generate the anonymized data. ([0048], wherein a plurality of anonymization techniques are categorized by the type of operations applied to a trajectory, and each anonymization technique is tested on a set of sample data and characterized for evaluation)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the anonymized trajectory reconstruction method of Cai and Mozhgan with the anonymization technique characterization of Aris. It would have been obvious to modify because having a precalculated data set characterizing different anonymization techniques saves significantly on processing costs for data sets, allowing for the optimal anonymization or deanonymization technique to be selected first, as recognized by Aris ([0006]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667